Citation Nr: 0932540	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-11 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to the Veteran's service-connected chronic 
cervical strain with degenerative joint disease at C6-C7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1981 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to the 
benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing in September 2008 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

This matter was remanded for further development in November 
2008.


FINDINGS OF FACT

1.  The Veteran has a headache disability.

2.  The Veteran is service connected for chronic cervical 
strain with degenerative joint disease at C6-C7.

3.  The credible medical evidence of record relates the 
Veteran's headaches to her service-connected chronic cervical 
strain with degenerative joint disease at C6-C7.


CONCLUSION OF LAW

The Veteran's headaches are proximately due to, or the result 
of, her service-connected chronic cervical strain with 
degenerative joint disease at C6-C7.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in light of the favorable decision below, the Board 
finds that any deficiency in the notice provided herein was 
not prejudicial to the Veteran nor would further development 
result in a more favorable result or be of assistance to this 
inquiry.


II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
The evidence must show that a current disability exists and 
that the current disability was either caused by or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
headaches.  The Veteran's service treatment records indicate 
she sought treatment for headaches after a June 1982 spinal 
tap, an August 1984 motor vehicle accident where she 
sustained a head injury, and at various other non-traumatic 
occasions.  The Veteran's entrance examination is silent as 
to any existing headache or related condition.  The Veteran's 
July 1985 separation examination notes that she had tension 
headaches and history of a head injury.  The Veteran also 
indicated she had frequent or severe headaches in her report 
of medical history.

After service, the Veteran reports that she sought some 
private treatment for headaches, but with little relief, 
relied on self-medicating.  At various appointments through 
out the years the Veteran indicated chronic tension headaches 
as part of her medical history.  In September 2001 the 
Veteran met with a VA doctor to evaluate her headache 
history.  She stated that her constant headaches caused her 
to have high blood pressure.  In February 2002 the Veteran 
was seen complaining of headaches since a car accident years 
ago.  She described the pain as a nine out of ten. 

In February 2004 the Veteran complained of chronic tension 
headaches and neck and back pain.  The Doctor stated that the 
chronic muscular pain syndrome was brought on by the 
Veteran's ibuprofen and goody use over the past five years.  
The Veteran was prescribed muscle relaxers and given 
instructions on how to taper ibuprofen and goody use.

In June 2005 the Veteran sought treatment to manage her 
headaches.  She stated she has warning signs such as 
diminished vision before the onset of a headache.  She did 
not receive relief from Elavil or prophylaxis.  

In April 2007 the Veteran requested blood tests to establish 
if she had arthritis.  At this point the doctor stated that 
the Veteran's migraines were fairly stable.

The Veteran was afforded a VA neurological examination in 
April 2002.  At this time she reported headaches that begin 
in the occipital area extending to the vertex which began 
about five years prior.  She began using 400mg of ibuprofen 
four years before with relief, but now used 800mg and 
experienced little relief.  She described the symptoms as 
needle like pain with pressure and stated that there was no 
specific provoking factors.  She did not report light or 
sound sensitivity.  She reported that her symptoms began in 
the military.  She noted that the symptoms were worsened when 
in a prolonged upright position.  The examiner diagnosed the 
Veteran with headaches exacerbated by chronic overuse of 
nonsteroidal anti-inflammatories.

The Veteran was given another VA neurological examination in 
March 2009 to assess her complaints of headaches.  The 
Veteran related her history stating that she was in a car 
accident in 1984 which resulted in neck pain and stiffness.  
The Veteran stated that she had worked at the post office but 
was on extended sick leave since January 2009.  The Veteran 
wore a neck brace and held her right arm in a sling at the 
exam.  The Veteran stated that she stays in bed most of the 
time because of constant pain including headaches and neck 
and back pain.  The examiner opined that the Veteran's 
complaint of pain had a large psychiatric component.  After 
reviewing the claims folder the examiner was of the opinion 
that the Veteran had a subjective complaint of headaches 
which was related to her neck pain and stiffness diagnosed as 
cervical spondylosis.  The examiner also stated the Veteran's 
pain had a strong psychogenic component.  The examiner felt 
that a psychological evaluation may be necessary to establish 
the extent of the Veteran's pain.

At the Veteran's video conference hearing with the 
undersigned Veteran's Law Judge, the Veteran stated that her 
headaches began in 1982 after a spinal tap.  The Veteran 
stated that she has had headaches ever since and that she 
currently has them everyday.  She described them as severe 
but stated they do not last all day.  The Veteran stated that 
she takes Imitrex, ibuprofen, and Vicodin for her headaches.  
She described the pain as a four or five out of five most of 
the time.  The Veteran explained that her head hurts every 
morning.

Dr. S.L. submitted several letters on behalf of the Veteran.  
The first letter was dated in January 2003.  In this letter 
the doctor listed the Veteran's various disabilities and 
complaints and offered his suggestions on the appropriate 
disability rating based on the American Medical Association 
Guides to Evaluation for Permanent Impairment.  He evaluated 
the Veteran's headaches as 10 percent disabling.

A May 2005 letter from the doctor stated that the Veteran was 
injured while she was in service and sought regular treatment 
at this doctor's clinic.  The doctor prescribed her 800mg of 
ibuprofen.

In light of the evidence, the Veteran is entitled to service 
connection for headaches secondary to her service connected 
chronic cervical strain with degenerative joint disease at 
C6-C7.  

The record reflects that the Veteran currently has a headache 
disability.  She has consistently reported the onset of the 
disability in service.  She has also sought regular treatment 
for the pain.  While there is an indication in the record 
that the Veteran's complaints of pain may be insincere or 
exaggerated at times, the regularity of complaint and 
treatment, as well as the continuous nature of the complaints 
indicate that some level of disability is present.    

The Veteran is also currently service connected for chronic 
cervical strain with degenerative joint disease at C6-C7.  
Secondary service connection is granted when there is a 
current disability that has been associated with a current 
service-connected disability through competent medical 
evidence.  

The VA examiner in March 2009 associated the Veteran's 
headaches with this disability.  Although the medical 
examiner stated that part of the Veteran's disability may be 
attributable to psychogenic problems, this does not affect 
whether the headaches receive secondary service connection.  
The examiners opinion is competent and based on a thorough 
review of the Veteran's medical history.  As the Veteran has 
a current headache disability and the competent medical 
evidence associates that disability with a service-connected 
disability, the Veteran is entitled service connection for 
headaches secondary to her chronic cervical strain with 
degenerative joint disease at C6-C7.




ORDER

Entitlement to service connection for headaches, claimed as 
secondary to the Veteran's service-connected chronic cervical 
strain with degenerative joint disease at C6-C7, is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


